DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicant’s Amendment filed on September 16, 2021.  Claims 1 and 11 have been amended.  Claims 5, 6, 15 and 16 have been canceled. Claims 1-4, 8-14 and 17-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/21, 11/9/21 and 11/11/21 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-4, 8-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant claims receiving at least 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-14 and 17-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Longdale (U.S. Pat. No. 10,361,982).
As per claims 1 and 11, Longdale discloses a system and method for facilitating generation of an interactive story based on non-interactive data, the system comprising:
a communication device (i.e. narrative content delivery system) (col. 4, lines 5-12) configured for:
receiving at least one non-interactive data (i.e. text) from at least one source device (i.e. server system) (col. 5, lines 25-32; Longdale discloses receiving non-interactive data);
transmitting at least one interactive story data to at least one user device (i.e. subscriber/user device) (col. 5, lines 56-67; Longdale discloses sending an interactive story data to a user device);
receiving at least one request associated with the at least one interactive story data from the at least one user device (col. 6, lines 26-41; Longdale discloses receiving a text associated with the interactive story data);
transmitting at least one response associated with the at least one request to the at least one user device (col. 6, lines 26-41; Longdale discloses sending a response to the request to the user device);
a processing device communicatively coupled with the communication device (col. 10, line 25), wherein the processing device is configured for:
analyzing the at least one non-interactive data (col. 15, lines 41-65; Longdale discloses analyzing non-interactive data);
 generating the at least one interactive story data based on the analyzing of the at least one non-interactive data (col. 16, lines 1-21; Longdale discloses generating an interactive story based on the non-interactive data); 
analyzing the at least one request (col. 15, lines 41-65; Longdale discloses receiving a request for a storyline message); and
generating the at least one response based on the analyzing of the at least one interactive story data and the analyzing of the at least one request (col. 16, lines 1-21; Longdale discloses generating an interactive story based on the non-interactive data); 
a storage device (i.e. database system) communicatively coupled with the processing device, wherein the storage device is configured for storing at least one of the at least one non-interactive data, the at least one interactive story data, the at least one request, and the at least one response (col. 8, lines 49-64; Longdale discloses storing interactive story, non-interactive data);
identifying a plurality of elements of the at least one non-interactive data based on the analyzing of the at least one non-interactive data (col. 15, lines 41-65; Longdale discloses analyzing non-interactive data);
determining at least one relationship between the plurality of elements, wherein the generating of the at least one interactive story data is based on the determining col. 16, lines 1-21; Longdale discloses generating an interactive story based on the non-interactive data);
receiving a second data from at least one second device (i.e. Holly’s device) based on the determining (col. 20, lines 54-63; Longdale discloses receiving data from Holly’s device),
wherein the processing device is further configured for:
analyzing the second data (col. 20, lines 54-63; Longdale discloses receiving data from Holly’s device); and
establishing at least one first relationship between the plurality of elements based on the analyzing of the second data, wherein the generating of the at least one interactive story data is based on the establishing (col. 21, lines 15-30).
As per claims 2 and 12, Longdale discloses wherein the processing device is further configured for:
analyzing the at least one interactive story data (col. 15, lines 41-65); and 
generating a plurality of predicted requests, a plurality of predicted responses associated with the plurality of predicted requests, and an association between the plurality of predicted requests and the plurality of predicted responses based on the analyzing of the at least one interactive story data, wherein the storage device is further configured for 
As per claims 3 and 13, Longdale discloses wherein the processing device is further configured for:
comparing the at least one request and the plurality of predicted requests (col. 16, lines 1-21); and
identifying at least one predicted response based on the comparing of the at least one request and the plurality of predicted requests, wherein the at least one response comprises the at least one predicted response (col. 16, lines 1-21).
As per claims 4 and 14, Longdale discloses:
wherein the communication device is further configured for receiving a first data from at least one first device based on the analyzing of the at least one interactive story data (col. 16, lines 39-60) and the analyzing of the at least one request, wherein the processing device is further configured for analyzing the first data, wherein the generating of the at least one response is based on the analyzing of the first data (col. 16, lines 39-60).
As per claims 7 and 17, Longdale discloses wherein the at least one request comprises a plurality of requests, wherein the at least one response comprises a plurality of responses, wherein the communication device is further configured for:
receiving a first request of the plurality of requests from the at least one user device (col. 15, lines 41-65);
transmitting a first response corresponding to the first request to the at least one user device (col. 15, lines 41-65), 
wherein the processing device is further configured for: 
analyzing the at least one interactive story data and the first request (col. 16, lines 39-60); 
generating the first response based on the analyzing of the at least one interactive story data and the first request (col. 16, lines 39-60);
modifying the at least one interactive story data based on the first request (col. 16, lines 39-60); and
generating at least one first interactive story data based on the modifying, wherein the storage device is further configured for storing the at least one first interactive story data (col. 16, lines 39-60).
As per claims 8 and 18, Longdale discloses wherein the at least one non-interactive data comprises a website data associated with a website, wherein the website is associated with the at least one source device, wherein the system further comprises at least one web crawler, wherein the at least one web crawler is configured for:
processing the at least one non-interactive data (col. 5, lines 25-32); and 
generating the at least one interactive story data based on the processing (col. 16, lines 1-21).
As per claim 9 and 19, Longdale discloses wherein the processing device is further configured for:
determining at least one category associated with the at least one non-interactive data based on the analyzing of the at least one non-interactive data (col. 17, lines 59-67);
identifying an interactive story template data of a plurality of interactive story template data based on the determining (col. 17, lines 59-67);
identifying at least one element of the at least one non-interactive data based on the analyzing of the at least one non-interactive data (col. 18, lines 3-20); and
modifying the interactive story template data based on the at least one element, wherein the generating of the at least one interactive story data is based on the modifying, wherein the storage device is further configured for storing the plurality of interactive story template data (col. 19, lines 1-6).
As per claims 10 and 20, Longdale discloses wherein the processing device is further configured for:
converting each interactive story data of the at least one interactive story data in a passage data (col. 15, lines 42-45)
matching the passage data against at least one pattern based on the converting (col. 15, lines 48-56);
linking the at least one response to the at least one pattern based on the matching (col. 17, lines 4-15);
comparing the at least one request and the at least one pattern (col. 17, lines 4-15); and 
identifying the at least one response corresponding to the at least one request based on comparing, wherein the storage device is further configured for storing the at least one pattern (col. 17, lines 31-40).

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-4, 8-14 and 17-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
November 18, 2021